Hancock, Jr., J. (dissenting).
Defendant’s motion for dismissal of the indictment pursuant to CPL 30.30 was properly denied for the reasons stated by the trial court in its memorandum. Defendant was arrested on April 15, 1977. Informations charging him with attempted first degree criminal sale of a controlled substance and criminal possession of a controlled substance in the fifth degree were filed on April 16, 1977. On the same date, at his arraignment, defendant and the two codefendants were represented by the Monroe County Public Defender who entered pleas of not guilty and requested an adjournment to April 18 so that private counsel could be assigned to defendant and one of the codefendants. On April 18, 1977 defendant was assigned his first private counsel, Mr. Saporito, who requested a preliminary hearing which was held on April 20, 1977 and which resulted in defendant’s being bound over for the Grand Jury. Between April 20, 1977 and June 27, 1977, defendant discharged two attorneys, Mr. Saporito and Mr. Crimi. He notified the People of the retention of his present counsel on June 27. Also during this period of time defendant’s first two attorneys and his father initiated and pursued plea negotiations with the District Attorney’s office. The negotiations were discontinued by defendant’s present attorney. Defendant’s case was presented to the Grand Jury on October 11 and 12, 1977 and indictments against him and the codefendants were returned on October 14. On October 14, the Monroe County Clerk’s office, pursuant to its "usual practice”, mailed notice of his arraignment on October 20, 1977 to defendant who lived out of town. Defense counsel requested and was granted a four-day continuance to October 24, 1977 for the arraignment. From October 24, 1977 to December 14, 1977, the date the trial court found that the People were ready for trial, various defense motions were pending and continuances were granted in connection therewith at the request or with the consent of defense counsel. In my opinion, 105 days—the period from June 27, 1977 to October 10, 1977, are chargeable to the People who concede their responsibility for this preindictment delay. I do not agree with the majority, however, that the 68 days from April 20, 1977 to June 27, 1977, in which plea negotiations took place between the District Attorney’s office and defense counsel and defendant’s father, are also chargeable to them. The People allege (and the defendant does not deny) that defendant’s first two counsel actively participated in the plea negotiations with the District Attorney’s office and that "the defendant’s father, during the time and for some time later, repeatedly telephoned [the Assistant District Attorney] for the purpose of offering the cooperation of his son with the Rochester Police.” In its memorandum decision Trial Term found: "Because a substantial period of delay in the presentation of the cases to the Grand Jury resulted from the plea negotiations between the district attorney’s office and defendant, that period from *712April 20, 1977 to at least June 27, 1977 is not chargeable to the People. * * * Furthermore, while defendant did not actually request delay or prevent the presentation of the cases to the Grand Jury, the initial delay in presentation resulted from the negotiations which he and his father initiated. Nor is there any distinction between preindictment and postindictment delay resulting from negotiations and substitution of counsel as long as the delay 'results therefrom’ (People v Sturgis, 38 NY2d [625,] at 628, supra).” Trial Term’s holding is supported by People v Panarella (50 AD2d 304, 306) where the court noted that to charge the People with preindictment delay caused by plea negotiations initiated and approved by the defense would lend encouragement to a practice "whereby the defense may actively participate in the preindictment delay by express acquiescence and urgings and thereby secure the dismissal of an indictment.” (People v Panarella, supra, p 306.) People v Rivera (72 AD2d 922), .cited by the majority is distinguishable. In Rivera there was no showing, as there is here, that the defendant initiated the plea negotiations, that the defendant’s family made numerous offers of co-operation with the police in exchange for favorable treatment, and that during the same time period the defendant changed counsel upon two occasions. In my opinion the record is sufficient to support the court’s determination that the preindictment delay from April 20 to June 27 resulted from these factors (see People v Sturgis, 38 NY2d 625). The majority, however, reach the opposite conclusion. The record contains no opposing affidavit from defendant, his father, Mr. Saporito, or Mr. Crimi or anyone having direct knowledge of the facts. Nothing was produced by defendant contrary to the People’s affidavits or to the court’s finding that the negotiations resulted in the delay except a letter from defendant’s present attorney, who had no personal knowledge of the circumstances, containing arguments, on the law, and as to conclusions to be drawn from the affidavits. Without further proof either at a hearing or in additional affidavits I see no basis in the record to support a finding contrary to that reached by the trial court. But even if we charge the People with the entire 68-day period from April 20 to June 27 (ignoring the fact that some portion of the delay would properly have been assessed against defendant under CPL 30.30 [subd 4, par (f)] because of the defendant’s dismissal and retention of two attorneys) the total period of delay attributable to the People would be 173 days—a period within the sixth-month rule (see CPL 30.30, subd 1, par [a]). The four-day period from April 16, 1977 until the preliminary hearing on April 20, 1977 is excludable under CPL 30.30 (subd 4, pars [a], [b], [f]). The six-day period from October 14, 1977 to October 20, 1977 should not be charged to the People because it was delay caused by the "usual practice” of the County Clerk’s office in giving out-of-town defendants time in which to appear for their arraignment and for the defendants’ benefit (cf. People ex rel. Franklin v Warden, Brooklyn House of Detention for Men, 31 NY2d 498). The four-day period from October 20, 1977 to October 24, 1977—a continuance requested by defense counsel—is clearly chargeable to the defendant (CPL 30.30, subd 4, par [b]). The remaining 65-day period from October 24, 1977 to December 14, 1977 is also excludable because of pending motions under CPL 30.30 (subd 4, pars [a], [b]). The language of CPL 30.30 is unambiguous. It requires the People to be ready within six months of the commencement of the action and that "In computing the time within which the people must be ready for trial” certain periods specified in subdivision 4 "must be excluded” (CPL 30.30, subd 4). Trial Term correctly found that the People met the statutory requirement (see, generally, 3 Zett, New York Criminal Practice, pars 23.4, 23.5). (Appeal *713from judgment of Monroe Supreme Court—criminal sale controlled substance, second degree.) Present—Cardamone, J. P., Hancock, Jr., Schnepp, Doerr and Moule, JJ.